 1   Michael Paretti
     Nevada Bar No. 13926
 2   SNELL & WILMER L.L.P.
     3883 Howard Hughes Parkway, Suite 1100
 3   Las Vegas, NV 89169
     Telephone: (702) 784-5200
 4   Facsimile: (702) 784-5252
     Email: mparetti@swlaw.com
 5
     Attorneys for Defendant
 6   Credit One Bank, N.A.
 7

 8                                 UNITED STATES DISTRICT COURT
 9                                        DISTRICT OF NEVADA
10   BRANDON THOMPSON, on behalf of                    CASE NO.: 2:20-cv-00266-GMN-EJY
     herself and all others similarly situated,
11                                                     STIPULATION AND ORDER FOR
                             Plaintiff,                EXTENSION TO RESPOND TO
12                                                     COMPLAINT
     vs.
13                                                     (FIRST REQUEST)
     CREDIT ONE BANK, N.A.,
14
                             Defendant.
15

16             Plaintiff Brandon Thompson (“Plaintiff”) and Defendant Credit One Bank, N.A. (“Credit

17   One”) (collectively, the “Parties”), by and through their undersigned counsel, for good cause

18   shown, hereby stipulate and agree to extend Credit One’s deadline to respond to Plaintiff’s

19   Complaint [ECF No. 1] to March 19, 2020, for the following reasons:

20             1.     Plaintiff served the Complaint and Summons on Credit One on February 13, 2020.

21             2.     Credit One’s Answer is currently due March 5, 2020.

22             3.     Credit One requires additional time to investigate the allegations set forth in the

23   Complaint and to prepare the appropriate response, and requested a 14-day extension of its time

24   to respond.

25             4.     On February 20, 2020, counsel for Plaintiff agreed to the extension requested

26   herein.

27             5.     This extension request is sought in good faith and is not made for the purpose of

28   delay.
 1            Therefore, the Parties respectfully request an extension for Credit One to respond to
 2   Plaintiff’s Complaint to and including March 19, 2020.
 3

 4        DATED: February 26, 2020                         DATED: February 26, 2020
 5        KAZEROUNI LAW GROUP, APC                         SNELL & WILMER L.L.P.
 6
     By: /s/ Gustavo Ponce                             By: /s/ Michael Paretti
 7       Gustavo Ponce                                     Michael Paretti
         Nevada Bar No. 15084                              Nevada Bar No. 13926
 8       6069 S. Fort Apache Road, Suite 100               3883 Howard Hughes Parkway
         Las Vegas, Nevada 89148                           Suite 1100
 9                                                         Las Vegas, Nevada 89169
          Attorneys for Plaintiff Brandon Thompson
10                                                         Attorneys for Defendant Credit One Bank,
                                                           N.A.
11

12                                              ORDER

13            IT IS ORDERED that Credit One shall respond to Plaintiff’s Complaint on or before

14   March 19, 2020.

15            DATED: February 27, 2020.

16

17                                               UNITED STATES MAGISTRATE JUDGE
18
     4822-9295-5061.2
19

20

21

22

23

24

25

26

27

28

                                                     -2-
